        Case 2:16-cr-00044-JCM-CWH Document 59
                                            61 Filed 01/15/21
                                                     01/22/21 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   State Bar No. 11479
     BRANDON. C. JAROCH
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Brandon_jaroch@fd.org
 6
     Attorney for Christian Contreras
 7
 8                               UNITED STATES DISTRICT COURT

 9                                      DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-00044-JCM-CWH
11
                    Plaintiff,                               STIPULATION TO CONTINUE
12                                                             REVOCATION HEARING
            v.
                                                                    (First Request)
13
     CHRISTIAN CONTRERAS,
14
                    Defendant.
15
16
            IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
17
     Trutanich, United States Attorney, and Brian Y. Whang, Assistant United States Attorney,
18
     counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
19
     and Brandon C. Jaroch, Assistant Federal Public Defender, counsel for Christian Contreras, that
20
     the Revocation Hearing currently scheduled on February 5, 2021, be vacated and continued to
21
     a date and time convenient to the Court, but no sooner than sixty (60) days.
22
            This Stipulation is entered into for the following reasons:
23
            1.      Counsel needs additional time to conduct investigation in this case.
24
            2.      The defendant is in custody and agrees with the need for the continuance.
25
            3.      The parties agree to the continuance.
26
            This is the first request for a continuance of the revocation hearing.
       Case 2:16-cr-00044-JCM-CWH Document 59
                                           61 Filed 01/15/21
                                                    01/22/21 Page 2 of 3




 1         DATED this 15th day of January, 2021.
 2
 3   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 4
 5
     By /s/ Brandon C. Jaroch                      By /s/ Brian Y. Whang
 6   BRANDON C. JAROCH                             BRIAN Y. WHANG
     Assistant Federal Public Defender             Assistant United States Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                   2
        Case 2:16-cr-00044-JCM-CWH Document 59
                                            61 Filed 01/15/21
                                                     01/22/21 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:16-cr-00044-JCM-CWH
 4
                   Plaintiff,                          ORDER
 5
            v.
 6
     CHRISTIAN CONTRERAS,
 7
                   Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                        April 30, 2021
     Friday, February 5, 2021, at 10:00 a.m., be vacated and continued to ________________ at the

12   hour of 10:00 a.m.

13                 January
            DATED this      22,of2021.
                       ___ day    January, 2021.

14
15
                                                UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                   3
